UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6043


HERMAN MAJORS,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA; UNITED STATES ATTORNEY GENERAL;
JAMES    RICHARD   WHITSETT,   DEA;   DRUG   ENFORCEMENT
ADMINISTRATION; SUNNY A. M. KOSHY, AUSA; US MARSHALL
SERVICE,

                    Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia,
at Wheeling. Frederick P. Stamp, Jr., Senior District Judge. (5:17-cv-00180-FPS)


Submitted: March 19, 2018                                         Decided: May 1, 2018


Before THACKER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Herman Majors, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Herman Majors seeks to appeal the order of the United States District Court for

the Middle District of Tennessee dismissing, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)

(2012), his complaint filed under the Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680

(2012), and granting leave to amend. The action was subsequently transferred to the

United States District Court for the Northern District of West Virginia, where it remains

pending. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

order Majors seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. Goode v. Cent. Va. Legal Aid Soc’y, 807 F.3d 619, 626-27 (4th Cir.

2015); Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).   Accordingly, we dismiss the appeal for lack of jurisdiction.      We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                            DISMISSED




                                           2